Citation Nr: 0609999	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-11 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently rated as 30 percent disabling.  

2.  Entitlement to an initial evaluation, in excess of 10 
percent, for plantar fasciitis of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
October 1954.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied an increased rating for a 
left knee disorder and service connection for a right foot 
disorder.  

An April 2003 rating decision granted service connection for 
plantar fasciitis of the right foot.  The veteran has 
submitted her appeal as to both the denial of an increased 
rating for the left knee and the initial evaluation of the 
right foot.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After reviewing the claim, the Board of Veterans' Appeals 
(Board) has determined there is additional evidence which 
must be obtained, the veteran has not received proper notice 
under the Veterans Claims Assistance Act, and the VA 
examinations are not adequate for rating purposes.  

A March 2004 letter from the veteran's private orthopedist 
indicates he had evaluated the veteran after the last VA 
examination in December 2003.  The records of that evaluation 
and the reports of the X-rays taken at that time may be of 
great probative value in determining the current severity of 
the veteran's left knee and right foot disorders.  The claim 
must be remanded to obtain those records.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(2006), which held that VCAA notice of requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  The veteran was 
not adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

The veteran is seeking a higher rating than 30 percent for 
his left knee disorder.  The current 30 percent rating is 
based on severe instability of the knee as provided at 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  A claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
23-97.  The X-rays demonstrate the veteran has near total 
medial loss of joint space and calcification of the lateral 
meniscus of the left knee.  Degenerative joint disease of the 
left knee has been diagnosed.  Both VA and private physicians 
agree that his left knee disorder is so severe he is a 
candidate for a total left knee replacement.  Higher 
evaluations are available based on limitation of motion of 
the joint, both in flexion and extension.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010, 5260, 5261 (2005).  When 
assigning an evaluation under Diagnostic Codes 5003 and 5010 
the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, providing 
for consideration of such factors as functional loss due to 
pain, must be considered.  VAOPGCPREC 9-98.  Separate ratings 
under Diagnostic Codes 5260 and 5261 may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004.  It is 
particularly important that the examination report reflect at 
what point in the range of motion the veteran begins to have 
pain with motion.  The functional loss due to pain is to be 
rated at the same level as the functional loss where the 
motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  Under 38 C.F.R. § 4.59, painful motion is 
considered limited motion even though range of motion is 
possible beyond the point when pain sets in.  Hicks v. Brown, 
8 Vet. App. 417, 421 (1995); See also Deluca v. Brown, 8 Vet. 
App. 202 (1995).  For that reason the veteran should be 
afforded a VA examination which reflects at what point in 
flexion and extension of the left knee the veteran begins to 
experience pain with motion, not at what point pain makes 
further motion too painful to proceed further.  

There is some question in the record as to the degree of 
disability of the feet.  The veteran has not been examined by 
a podiatrist.  The opinion of a podiatrist would be of 
probative value in determining if the current plantar 
fasciitis is mild, moderate or severe.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
his left knee disorder and painful feet.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  This should 
include specific requests for records 
from Dr. Gene K. Bruce, Mill Square 
Tower, 100 South Ellsworth Avenue, Suite 
607, San Mateo, CA 94401, (650)692-8940, 
Fax (650) 558-9790, and the San Francisco 
VA Medical Center, 4150 Clement Street.  

2.  VA should give the veteran notice of 
the requirements of the VCAA, as set out 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (2006.  

3.  VA should afford the veteran an 
orthopedic examination.  The purpose of 
the examination is to determine at what 
point in flexion and extension of the 
left knee the veteran experiences pain.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  Please send the 
following paragraph with the examination 
request, (The functional loss due to pain 
is to be rated at the same level as the 
functional loss where the motion is 
impeded.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  Under 38 C.F.R. 
§ 4.59, painful motion is considered 
limited motion even though range of 
motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. 
App. 417, 421 (1995); See also Deluca v. 
Brown, 8 Vet. App. 202 (1995).  For that 
reason the veteran should be afforded a 
VA examination which reflects at what 
point in flexion and extension of the 
left knee the veteran begins to 
experience pain with motion, not at what 
point pain makes further motion too 
painful to proceed further).  Range of 
motion of the left knee should be 
reported in degrees.  The examiner is 
specifically asked to note at what point 
in both flexion and extension, motion 
begins to cause pain or crepitus.  

4.  VA should afford the veteran a 
podiatry examination to determine the 
severity of his plantar fasciitis of the 
right foot.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner is asked to indicate whether the 
veteran's plantar fasciitis of the right 
foot results in mild, moderate or severe 
disability of the right foot.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


